Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “the charges” lacks antecedent basis. Claim 1 is indefinite since it is unclear how the peak area (A) of the fraction including HbA0 in the correction factor is mathematically related to either the peak area (G) of the first fraction including chemically-modified HbA0 or the peak area (D) of the second fraction including a component having a smaller amount of positive charge than HbA0 adjacent to a fraction identified as HbA0 in the correction factor. Does the correction factor comprise a ratio of the peak area (A) of the fraction including HbA0 to either the peak area (G) of the first fraction including chemically-modified HbA0 or the peak area (D) of the second fraction including a component having a smaller amount of positive charge than HbA0 adjacent to a fraction identified as HbA0? 
On line 2 of claim 2, it is suggested to change the phrase “a proportion of HbA0 that remains” to –a proportion of HbA0 that remains in the blood sample— for additional clarification.
On lines 2-3 of claim 3, the phrase “a first threshold value” is indefinite since it is not clear what the first threshold value is, and without knowing this information, one of ordinary skill in the art would not be able to perform the method and determine whether the peak area of the fraction including stable A1c needs to be corrected with the correction factor. Claim 3 is also indefinite since it appears as if the step of correcting the peak area of the fraction including the stable A1c in the time distribution using the correction factor is only required when the first proportion is greater than or equal to the first threshold value. When the first proportion is not greater than or equal to the first threshold, it appears that the step of correcting the peak area of the fraction including the stable A1c in the time distribution using the correction factor is not required. Therefore, it appears that the steps recited in claim 3 are required in the method of claim 1 (i.e. the steps recited in claim 3 are required to determine whether or not to perform the last “step of correcting” in claim 1), and because of this, the steps recited in claim 3 should be incorporated into claim 1. On lines 4-5 of claim 3, the phrase “the entire peak area of the fractions including hemoglobin” lacks antecedent basis. On lines 7-8 of claim 3, the phrase “the correction rate” lacks antecedent basis since claim 1 recites a “correction factor”. 
On line 3 of claim 4, the phrase “a second threshold value” is indefinite since it is not clear what the second threshold value is, and without knowing this information, one of ordinary skill in the art would not be able to perform the method and determine whether the peak area of the fraction including stable A1c needs to be corrected with the correction factor. Claim 4 is also indefinite since it appears as if the step of correcting the peak area of the fraction including the stable A1c in the time distribution using the correction factor is only required when the first proportion is greater than or equal to the first threshold value and the second proportion is greater than or equal to the second threshold value. When the first proportion is not greater than or equal to the first threshold and the second proportion is not greater than or equal to the second threshold value, it appears that the step of correcting the peak area of the fraction including the stable A1c in the time distribution using the correction factor is not required. Therefore, it appears that the steps recited in both claims 3 and 4 are required in the method of claim 1 (i.e. the steps recited in claims 3 and 4 are required to determine whether or not to perform the last “step of correcting” in claim 1), and because of this, the steps recited in claims 3 and 4 should be incorporated into claim 1.
Claim 6 is indefinite since it is contradictory to how the correction factor in claim 1 is obtained. Claim 1 recites that one way in which to obtain the correction factor is based on a peak area (A) of a fraction including HbA0 and a peak area (G) of a first fraction including chemically-modified HbA0. Claim 6 contradicts this definition by stating that the correction factor is obtained based on a proportion of the peak area (G) of the first fraction with respect to an entire peak area of fractions including hemoglobin in the time distribution, not with respect to the peak area (A) of a fraction including HbA0. On lines 2-3 of claim 6, the phrase “the entire peak area of the fractions including hemoglobin” lacks antecedent basis. 
On lines 2-3 of claim 7, the phrase “a predetermined peak area value” is indefinite since it is unclear what this predetermined peak area value is, and without knowing this information, one of ordinary skill in the art would not be able to perform the method. Claim 7 is indefinite since it is contradictory to how the correction factor in claim 1 is obtained. Claim 1 recites that one way in which to obtain the correction factor is based on a peak area (A) of a fraction including HbA0 and a peak area (G) of a first fraction including chemically-modified HbA0. Claim 7 contradicts this definition by stating that the correction factor is obtained based on a proportion of a value obtained by deducting a predetermined peak area value from the peak area (G) of the first fraction including chemically-modified HbA0 with respect to an entire peak area of fractions including hemoglobin in the time distribution, not with respect to the peak area (A) of a fraction including HbA0. On line 4 of claim 7, the phrase “the entire peak area of the fractions including hemoglobin” lacks antecedent basis.
On line 5 of claim 8, the “predetermined factor (a)” is indefinite since it is not clear what this predetermined factor (a) is, and without knowing this information, one of ordinary skill in the art would not be able to perform the method. 
On line 3 of claim 9, the “predetermined factor (a)” is indefinite since it is not clear what this predetermined factor (a) is, and without knowing this information, one of ordinary skill in the art would not be able to perform the method. Claim 9 is indefinite since it is contradictory to how the correction factor in claim 1 is obtained. Claim 1 recites that one way in which to obtain the correction factor is based on a peak area (A) of a fraction including HbA0 and a peak area (D) of a second fraction including a component having a smaller amount of positive charge than HbA0 adjacent to a fraction identified as HbA0. Claim 9 contradicts this definition by stating that the correction factor is obtained based on a proportion of a peak corrected value (D/a), which is obtained by dividing the peak area (D) of the second fraction by a predetermined factor (a), with respect to an entire peak area of fractions including hemoglobin in the time distribution, not with respect to the peak area (A) of a fraction including HbA0. On line 4 of claim 9, the phrase “the entire peak area of the fractions including hemoglobin” lacks antecedent basis.
Claim 10 is indefinite since it is not clear what each of the “predetermined value” and the “predetermined factor” are in the method, and without knowing this information, one of ordinary skill in the art would not be able to perform the method. Claim 10 is also indefinite since it is contradictory to how the correction factor in claim 1 is obtained. Claim 1 recites that one way in which to obtain the correction factor is based on a peak area (A) of a fraction including HbA0 and a peak area (D) of a second fraction including a component having a smaller amount of positive charge than HbA0 adjacent to a fraction identified as HbA0. Claim 10 contradicts this definition by stating that the correction factor is obtained based on a proportion of a value obtained by dividing a value obtained by deducting a predetermined value from the optical measured value of the second fraction by a predetermined factor, not with respect to the peak area (A) of a fraction including HbA0. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since while the closet prior art to Doelman et al (article from Clinical Chemistry, vol. 43:4, pages 644-648, 1997), Nakayama et al (US 2009/0200166), Hasegawa (US 2019/0120803), Oishi et al (US 9,017,536), Oishi et al (US 8,257,567) and Deschamps et al (US 2011/0000788) teach of analyzing different types of hemoglobin in a blood sample based upon a time distribution formed with capillary electrophoresis or liquid chromatography, these references fail to teach or fairly suggest a method of measuring stable hemoglobin A1c in a blood sample using a time distribution such as a chromatogram or an electropherogram of an optical measured value of hemoglobin in a flow path which separates hemoglobin in the blood sample based on amounts of charges on the hemoglobin, comprising correcting a peak area of a fraction including stable hemoglobin A1c in the time distribution with a correction factor, wherein the correction factor is based on a peak area (A) of a fraction including HbA0 and either 1) a peak area (G) of a first fraction including chemically-modified HbA0 or 2) a peak area (D) of a second fraction including a component having a smaller amount of positive charge than HbA0 adjacent to a fraction identified as HbA0 in the time distribution.
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Doelman et al (article from Clinical Chemistry, vol. 43:4, pages 644-648, 1997) who teach of a capillary electrophoresis system for hemoglobin A1c determinations; Nakayama et al (US 2009/0200166) who teach of a method of analyzing hemoglobin by capillary electrophoresis; Hasegawa (US 2019/0120803) who teach of a method for measuring stable glycated hemoglobin in a blood sample using cation exchange chromatography; Oishi et al (US 9,017,536) who teach of a stable hemoglobin A1c measurement method using electrophoresis; Oishi et al (US 8,257,567) who teach of a hemoglobin determination method using electrophoresis; and Deschamps et al (US 2011/0000788) who teach of an assay of glycated hemoglobin using capillary electrophoresis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 28, 2021